The petition satisfies the requirements of SCR 98(5).
                  Accordingly, we approve attorney Patrick L. Hinton's resignation. SCR
                  98(5)(a)(2). The petition is hereby granted.
                              It is so ORDERED.

                                                                            , C.J.
                                                      Hardesty


                                                                               J.
                                                      Parraguirrea


                                                                     rQa       J.
                                                      Douglas


                                                                               J.
                                                      Cherry 0 .



                                                      Sai



                                                      Gibbons


                                                            IPCA               J.
                                                      Pickering


                  cc: David A. Clark, Bar Counsel
                       Kimberly K. Farmer, Executive Director, State Bar of Nevada
                       Patrick L. Hinton
                       Perry Thompson, Admissions Office, United States Supreme Court



SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A    e)